                    Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 1 of 7
                                    United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-80-BLG-SPW-l
 KRISTIN ALISE SMITH                                                       USM Number: 07708-046
                                                                           Shandor S. Badaruddin
                                                                           Defendant's Atlornev




THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Superseding Information
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:841A=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                          03/11/2020      Is
 Aiding and Abetting; Forfeiture Allegation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count{s)
 !EI   The Indictment is dismissed on the motion of the United States


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attomey of
material changes in economic circumstances.


                                                             July 21.2021
                                                             Date of Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             July 21.2021
                                                             bate
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 2 of 7
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 3 of 7
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 4 of 7
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 5 of 7
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 6 of 7
Case 1:20-cr-00080-SPW Document 75 Filed 07/21/21 Page 7 of 7
